United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3352
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Steve Williams

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 14, 2020
                               Filed: May 20, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Steve Williams pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and was sentenced to 70 months’
imprisonment. In calculating Williams’s base offense level and criminal history
category under the U.S. Sentencing Guidelines (Guidelines or U.S.S.G.) the district
court1 included a conviction that occurred in 1999, when Williams was seventeen
years old.

      We reject Williams’s argument that the district court plainly erred in doing so.
See United States v. Ruiz-Salazar, 785 F.3d 1270, 1272 (8th Cir. 2015) (per curiam)
(standard of review). Because Williams was “convicted as an adult and received a
sentence of imprisonment exceeding one year and one month,” U.S.S.G.
§ 4A1.2(d)(1), the district court properly included his 1999 conviction in the
calculation of his criminal history score, see United States v. Lazarski, 560 F.3d 731,
733 (8th Cir. 2009) (district court properly assessed seven criminal history points to
defendant for offenses defendant committed prior to age 18). The district court also
properly considered the 1999 conviction as a felony conviction in determining
Williams’s base offense level. See U.S.S.G. § 2K2.1(a)(2), cmt. n.10 (instructing
courts to “use only those felony convictions that receive criminal history points”).

       Williams argues that the district court failed to consider the unwarranted
sentencing disparities caused by scoring his 1999 conviction. He contends that had
he been convicted in a different jurisdiction, he would have been treated as a juvenile
and the 1999 conviction would not have been included in his Guidelines calculation.
He did not make this argument below, however, and there is no indication that the
district court was unaware of its discretion to vary from the Guidelines range based
on a policy disagreement. See United States v. Roberson, 517 F.3d 990, 995 (8th Cir.
2008). In any event, the Guidelines address Williams’s contention. See U.S.S.G.
§ 4A1.2, cmt. n.7; see also United States v. McKissick, 204 F.3d 1282, 1301 (10th
Cir. 2000) (rejecting appellant’s argument that relying on states’ juvenile conviction
classifications results in sentencing disparities).



      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-
The judgment is affirmed.
               ______________________________




                            -3-